AFFIRMED as MODIFIED and Opinion Filed September 12, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00399-CV

            IN THE INTEREST OF M.P.B., ET AL., CHILDREN

               On Appeal from the 304th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. JC-20-00678-W

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                            Opinion by Justice Smith
      The Texas Department of Family and Protective Services filed suit to

terminate Mother and Father’s parental rights to their four children, M.P.B., M.L.B.,

Z.R.B., and C.P.B. After a jury trial, the trial court signed a judgment terminating

their parental rights and appointing the Department permanent managing

conservator of all four children. Mother and Father separately appeal.

      In two issues, Mother argues the trial court erred by admitting certain digital

evidence, and the testimony of a CPS worker impermissibly biased the jury against

her. Because the trial court did not err in its evidentiary rulings, we affirm the

judgment against Mother.
      Father contends he received ineffective assistance of counsel because counsel

failed to object, file a motion for new trial, or file a motion to modify, correct, or

reform the judgment, which incorrectly included termination findings not submitted

or found by the jury. The State concedes the judgment against Father should be

modified to conform to the jury’s verdict. As modified, we affirm the judgment

against Father.

                               Factual Background

      Mother and Father have not challenged the sufficiency of the evidence

supporting the judgment terminating their parental rights; therefore, we provide the

following brief recitation of facts. See TEX. R. APP. P. 47.1.

      Mother and Father had been in a relationship for ten years and had four

children together, M.P.B., M.L.B., Z.R.B., and C.P.B. Both parents used marijuana

and methamphetamine and had been arrested for their drug use.

      In 2016, the Department conducted a welfare check after someone complained

the children were dirty and Mother and Father used drugs in front of the children.

CPS received another referral in 2017 after a complaint about their drug use and

neglectful supervision. After investigations, both incidents were ruled out.

      The incident giving rise to the termination proceeding occurred on August 18,

2020. Mother found Father in the garage smoking methamphetamine. Mother

alleged she was “done” with him and tossed a cigarette accidentally hitting Father’s

face. Mother ran inside the house, but Father chased her, grabbed her hair, slapped

                                         –2–
her face, and pushed her down causing various injuries. She briefly left, returned to

the home, tried to leave again, but Father threatened to kill her and threw her off the

front porch. Although Father did not hurt the children, they witnessed their parents’

violent interaction. Mother called the police, but Father left with the children before

officers arrived.

        Mother told officers Father gave her a black eye on August 17, 2020, but she

did not report it. She also said Father had recently purchased two eight balls of

methamphetamine, fallen asleep with the bag of drugs near him, and one of the

children found it. Mother indicated Father had abused her for years.1

        CPS removed the children because of “neglectful supervision and physical

abuse.” Three out of the four children tested positive for methamphetamine, and the

eight-month-old tested positive for marijuana. The Department subsequently filed

an original petition for the protection of the children, for conservatorship, and for

termination of the parent-child relationship with the four children. The trial court

gave the Department temporary custody of the children and placed them in foster

care. The trial court ordered Mother and Father to participate in numerous services

with the goal of family reunification.

        At the time of trial, Mother had not completed her services, and the

Department did not believe she was invested in the court-ordered classes but instead


    1
      At trial, Mother denied any prior abuse and testified August 18, 2020 was the first domestic violence
incident.
                                                   –3–
was merely trying to “check the boxes.” Father also showed little interest in

changing his behavior. During their visitations, issues with their parenting abilities

were observed. The Department also expressed concern that Mother had not broken

the cycle of domestic abuse and continued contact with Father.

      The Department recommended terminating Mother and Father’s parental

rights. The Department considered placement with other family members, but after

conducting home studies, they were ruled out for various reasons, which included

drug use. The children were thriving in their foster homes, and both families were

willing to adopt if given the opportunity.

      The jury determined the evidence supported termination of Mother and

Father’s parental rights to the children and appointed the Department managing

conservator. The trial court subsequently signed a judgment that did not conform to

the jury’s verdict with respect to Father. This appeal followed.

                                 Mother’s Appeal

Admission of Digital Evidence

      In her first issue, Mother argues the trial court abused its discretion by

admitting into evidence a screen shot of a $5 transaction on a cash app between

Mother and Father because the exhibit was not properly authenticated. She contends

the wrongfully admitted screenshot created a situation in which the jury based its

best interest determination entirely on unreliable evidence.



                                         –4–
      We review a trial court’s decision to admit evidence for an abuse of discretion.

In re E.A.K., 192 S.W.3d 133, 140 (Tex. App.—Houston [14th Dist.] 2006, pet.

denied). A trial court abuses its discretion when it rules without regard to any

guiding rules or principles. Id. We must uphold the trial court’s evidentiary ruling

if there is any legitimate basis for it. See Owens-Corning Fiberglas Corp. v. Malone,

972 S.W.2d 35, 43 (Tex. 1998). A trial judge is given considerable latitude with

regard to evidentiary rulings, and different judges may reach different conclusions

in different trials on substantially similar facts without abusing their discretion. See

Winegarner v. State, 235 S.W.3d 787, 791 (Tex. Crim. App. 2007).

      The requirement of authentication as a condition precedent to admissibility

may be satisfied by “evidence sufficient to support a finding that the matter in

question is what the proponent claims.” TEX. R. EVID. 901(a); In re J.P.B., 180

S.W.3d 570, 575 (Tex. 2005). Conclusive proof of authenticity before allowing

admission of disputed evidence is not required; instead, rule 901 requires only “some

evidence” to support a finding that the evidence at issue is what the proponent says

it is. Delgado v. State, 635 S.W.3d 730, 755 (Tex. App.—Dallas 2021, pet. ref’d)

(citing Fowler v. State, 544 S.W.3d 844, 848 (Tex. Crim. App. 2018)). It is the

jury’s role to ultimately determine whether an item of evidence is indeed what its

proponent claims. Id. (citing Butler v. State, 459 S.W.3d 595, 600 (Tex. Crim. App.

2015)). This has been described as a “liberal standard of admissibility.” Fowler,

544 S.W.3d at 849.

                                          –5–
      Mother testified she broke up with Father in November 2020 and did not see

or communicate with him again until June 25, 2021. When the Department asked

about sending Father money on April 22, 2021, she admitted Father asked her for

money, but she denied his request. The Department then asked Mother if she

recognized exhibit 41. She identified it as “Cash app,” acknowledged her name on

it, and identified “two hearts and a money symbol or smiley face” underneath her

name. She was not surprised when the Department told her the cash app screenshot

was from Father’s phone.

      The Department then moved to admit exhibit 41, and Father objected because

Mother had not verified that she replied “so it’s untrustworthy.” The Department

responded that Mother had identified her name on the exhibit, that Father had asked

her for money, and she knew the cash app screenshot originated from Father based

on information she received from CPS. The trial court overruled Mother’s objection

and admitted exhibit 41. Mother subsequently testified that she did not remember

when she sent the money, and it could have been prior to November 2020 when they

were still together. She explained, “There’s no telling when that was sent.”

      Conclusive proof of authenticity is not required before allowing admission of

disputed evidence. See Delgado, 635 S.W.3d at 755. The Department needed to

only provide “evidence sufficient to support a finding that the matter in question is

what the proponent claims.” TEX. R. EVID. 901(a). The Department provided “some

evidence” from which the trial court, acting within its broad discretion, could

                                        –6–
preliminarily determine that the Department supplied sufficient facts supporting a

reasonable jury’s determination that exhibit 41 was authentic.

      Because the trial court’s ruling was “within the zone of reasonable

disagreement,” we, as the reviewing court, should not interfere. Accordingly, the

trial court did not abuse its discretion by overruling Mother’s authenticity objection

to exhibit 41. In reaching this conclusion, we reject Mother’s argument regarding

the difficulty of deciphering the meanings of emojis in a changing digital world

because Mother made no arguments or objections regarding the interpretation of the

symbols in exhibit 41. See TEX. R. APP. P. 33.1. We overrule Mother’s first issue.

Evidence Biasing Jury

      In her second issue, Mother contends the testimony of Amber Kohrman, a

CPS worker, was prejudicial because she testified to two prior CPS referrals

regarding Mother and Father despite the referrals being “ruled out” after

investigations. The Department responds Mother failed to preserve her issue for

review because she did not object to similar, subsequent testimony, and she never

sought an instruction to disregard or asked for a mistrial.

      During the direct examination of Kohrman, the following exchange occurred:

      Q:     Now, if you do not have enough evidence, does that mean that
      the allegation is false?

      A:     No.

      Q:    As of today, based on the evidence that we have in this case, do
      you believe those allegations in 2016 and 2017 to be true?

                                         –7–
      A:       Yes.

      [Counsel]: Objection, Your Honor; calls for speculation; lack of
      proper predicate.

      Court:          Sustained.

Mother did not request an instruction to disregard or seek a mistrial.

      Mother argues similar testimony continued throughout the rest of the trial with

repeated, direct insinuation about the prior CPS referrals. She cites to four additional

instances in which the topic was broached, including closing argument when the

Department mentioned the 2016 and 2017 referrals. Mother did not object to any of

these statements.

      Texas Rule of Civil Procedure 33.1 requires a party to make a timely request,

objection, or motion before presenting the complaint for appellate review. See TEX.

R. APP. P. 33.1(a). If a party objects to certain evidence, but later does not object

when the same or similar evidence is introduced, the party waives the objection. See

JNM Express, LLC v. Lozano, 627 S.W.3d 682, 697 (Tex. App.—Corpus Christi-

Edinburg 2021, pet. filed). Because Mother failed to request a limiting instruction

or motion for mistrial and failed to object to the subsequent, similar testimony

regarding CPS’s involvement in 2016 and 2017, she waived appellate review of her

complaint. See TEX. R. APP. P. 33.1; see also Anderson v. State, 932 S.W.2d 502,

507 (Tex. Crim. App. 1996) (en banc).

      To the extent Mother suggests requesting a limiting instruction would have

been futile because the Department’s questions and elicited answers were so
                                          –8–
prejudicial that it was impossible to withdraw the impression produced in the minds

of the juror, we disagree. After reviewing the record, we conclude the unobjected-

to questions and answers were not calculated to inflame the minds of the jury and

did not create a prejudicial impression that was impossible to erase from the juror’s

minds had counsel made such a request. See, e.g., Spruill v. State, No. 05-01-01414-

CR, 2003 WL 21508441, at *7–8 (Tex. App.—Dallas July 2, 2003, pet. ref’d) (not

designated for publication). Mother’s second issue is overruled.

                                            Father’s Appeal

        Father argues counsel’s performance fell below an objective standard of

reasonableness by failing to file a motion for new trial or any other post-judgment

motion challenging the final judgment, which contained two statutory grounds for

termination of his parental rights that were not submitted to the jury. He contends

he was harmed by counsel’s deficient performance.2

        Ineffective assistance of counsel claims in parental-termination cases, as in

criminal cases, are governed by the two-prong test articulated in Strickland v.

Washington. See In re M.S., 115 S.W.3d 534, 544–45 (Tex. 2013); see also In re

D.T., 625 S.W.3d 62, 73–74 (Tex. 2021). It requires Father to show counsel’s


    2
       Father briefly argues counsel’s failure to file a motion for new trial foreclosed his ability to challenge
the legal and factual sufficiency of the evidence supporting termination; however, his “primary focus here”
is that he was “prejudiced and harmed by the failure of counsel to preserve his claim of error regarding the
defective judgment.” Therefore, we confine our review to this issue. Moreover, Father has not provided
any argument, legal authority, or citations to the record as to why the evidence is legally or factually
insufficient to support the jury’s verdict. Accordingly, Father waived any sufficiency challenge. See In re
S.V., 599 S.W.3d 25, 41 (Tex. App.—Dallas 2017, pet. denied) (waiving sufficiency complaint when Father
provided no legal authority, citation to record, or substantive analysis in brief).
                                                     –9–
performance was deficient and that the deficient performance prejudiced him.

Strickland v. Washington, 466 U.S. 668, 687 (1984). A party claiming ineffective

assistance of counsel must satisfy both Strickland prongs to succeed. M.S., 115

S.W.3d at 545. However, a court need not address the prongs in order or even

address both components if Father makes an insufficient showing on one prong.

Strickland, 466 U.S. at 697.

      Because we can dispose of Father’s argument under the prejudice prong, we

address it first. Id.; Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009)

(declining to analyze whether first Strickland prong was met because second prong

was not). A party is prejudiced if “there is a reasonable probability that, but for

counsel’s unprofessional error(s), the result of the proceeding would have been

different.” See M.S., 115 S.W.3d at 550.

      Here, the Department initially requested termination of Father’s parental

rights based on numerous section 161.001(b)(1) grounds, including (D), (E), and

(O). The jury, however, was asked to consider only ground (D) and best interest for

each of Father’s four children as follows:

      Do you find by clear and convincing evidence that the father, [Z.B.,
      SR.,] knowingly placed or knowingly allowed the child [child’s name]
      to remain in conditions or surroundings which endanger the physical or
      emotional well-being of the child, [child’s name]?

The jury answered “yes” to each child.

      Do you find by clear and convincing evidence that termination of the
      parent-child relationship between the Father, [Z.B., SR.], and the child
      [child’s name], would be in the best interest of [child’s name]?
                                         –10–
The jury answered “yes” to each child. The judgment, however, includes paragraphs

terminating Father’s parental rights based on section 161.001(b)(1)(E) and (O)

violations.

      We agree the final judgment does not conform with the jury’s findings, and

the Department raises a cross-issue asking this Court to modify the judgment to

delete paragraphs 12.2.2 (terminating parental rights under paragraph (E)) and 12.2.3

(terminating parental rights under paragraph (O)). We have the power to reform an

incorrect judgment “to speak the truth” when we have the necessary information to

do so. See In re M.D., 333 S.W.3d 600, 601 (Tex. App.—Dallas 2007, no pet.)

(citing Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref’d));

see also TEX. R. APP. P. 42.3(b). When a judgment improperly reflects the findings

of a jury, the proper remedy is to reform the judgment. Asberry, 813 S.W.3d at 529.

Accordingly, we reform the judgment to delete paragraphs 12.2.2 and 12.2.3. We

sustain the Department’s cross-issue.

      By sustaining the Department’s cross-issue, any potential prejudice from

counsel’s failure to file a motion for new trial or other post-judgment motions

disappears. In reaching this conclusion, we reject Father’s argument that he was

prejudiced because section 161.001(b)(1)(M) authorizes termination of a parent-

child relationship based on a previous termination under (D) or (E) grounds. See

TEX. FAM. CODE ANN. § 161.001(b)(1)(M). Father has not challenged the jury’s (D)

finding, which carries the same collateral consequence as (E). See TEX. FAM. CODE

                                        –11–
ANN. § 161.001(b)(1)(M).            Therefore, under the facts of this case, we cannot

conclude Father has shown prejudice rising to the level of ineffective assistance of

counsel because counsel failed to file a motion for new trial or other post-judgment

motions challenging the incorrect judgment.

        Moreover, appellate counsel represented Father for eighteen days in which he

likewise could have filed a post-judgment motion, but did not. 3 Instead, appellate

counsel quickly moved forward and filed a notice of appeal. While we question both

counsels’ failure to file post-judgments motions to correct the obvious error, we

cannot conclude that Father has been prejudiced under the second Strickland prong.

We overrule Father’s sole issue.

                                            Conclusion

        As modified, we affirm the judgment terminating the parental rights of Father

and Mother to M.P.B., M.L.B., Z.R.B., and C.P.B.




                                                     /Craig Smith/
                                                     CRAIG SMITH
                                                     JUSTICE

220399F.P05




    3
       The trial court signed the judgment on May 2, 2022. The trial court appointed appellate counsel on
May 5, 2022. Appellate counsel filed Father’s notice of appeal on May 12, 2022; however, the deadline
for filing the accelerated notice of appeal was May 23, 2022. See TEX. R. CIV. P. 26.1(b).
                                                 –12–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE INTEREST OF M.P.B., ET                  On Appeal from the 304th Judicial
AL., CHILDREN                                  District Court, Dallas County, Texas
                                               Trial Court Cause No. JC-20-00678-
No. 05-22-00399-CV                             W.
                                               Opinion delivered by Justice Smith.
                                               Justices Schenck and Osborne
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is MODIFIED to DELETE the following:

       12.2.2. engaged in conduct or knowingly placed the child with persons who
engaged in conduct which endangers the physical or emotional well-being of the
child, pursuant to § 161.001(b)(1)(E), Texas Family Code;

       12.2.3 failed to comply with the provisions of a court order that specifically
established the actions necessary for the father to obtain the return of the child who
has been in the permanent or temporary managing conservatorship of the
Department of Family and Protective Services for not less than nine months as a
result of the child’s removal from the parent under Chapter 262 for the abuse or
neglect of the child, pursuant to § 161.001(b)(1)(O), Texas Family Code;

      In all other respects, the judgment of the trial court is AFFIRMED.

      It is ORDERED that appellee, the Texas Department of Family and

Protective Services, recover its costs of this appeal from appellants Zachary Byram,

Sr. and Page Clayton.
                                        –13–
Judgment entered September 12, 2022.




                                       –14–